Citation Nr: 1441425	
Decision Date: 09/16/14    Archive Date: 09/22/14

DOCKET NO.  11-33 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability, to include as secondary to service-connected tinnitus.


REPRESENTATION

Veteran represented by:	Calvin Hansen, Esquire


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel






INTRODUCTION

The Veteran served on active duty from August 1985 to January 1993, with additional service in the Army Reserves.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).

All records in the Virtual VA paperless claims processing system and the Veterans Benefits Management System have been reviewed and considered.  

In March 2008, the Board denied entitlement to service connection for a bilateral hearing loss disability.  In February 2014, the Board reopened and remanded the case for additional evidentiary development.  The RO continued its previous denial in an April 2014 supplemental statement of the case, and the case has been returned to the Board for further appellate proceedings.  


FINDING OF FACT

A bilateral sensorineural hearing loss disability did not manifest in service or within the first post-service year; such disability is not etiologically related to military service; and, such disability is not proximately due to or a result of a service-connected disability.  


CONCLUSION OF LAW

A bilateral hearing loss disability was not incurred in or aggravated by service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1131 (West 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310, 3.385 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Compliance with Prior Remand

In February 2014, the Board remanded the claim and directed the AOJ to afford the Veteran a VA audiological examination to determine whether the Veteran's bilateral hearing loss is related to service or secondary to the Veteran's tinnitus.  The Veteran was afforded a VA examination in April 2014, and an April 2014 addendum opinion followed.  The examiner provided the requested opinion regarding the etiology of the Veteran's hearing loss and supported the opinion with adequate rationale.  The Veteran's claim was readjudicated in an April 2014 supplemental statement of the case.  

Therefore, the Board's prior remand instructions have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance). 

Duties to Notify and Assist

VA has met all the duty to notify and duty to assist provisions under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2013); 38 C.F.R. §§ 3.159, 3.326 (2013).  

Duty to Notify

When VA receives a complete or substantially complete application for benefits, it will notify the Veteran of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must also provide the Veteran with information regarding how VA determines effective dates and disability ratings.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letter in June 2011, in which the Veteran was notified of how to substantiate her claim to reopen her previously denied claim for service connection, information regarding the allocation of responsibility between the Veteran and VA, and information on how VA determines effective dates and disability ratings.  The Board reopened the claim in February 2014, and the RO provided VCAA notice by letter in March 2014, in which the Veteran was notified of how to substantiate her claim for service connection for a bilateral hearing loss disability, information regarding the allocation of responsibility between the Veteran and VA, and information on how VA determines effective dates and disability ratings.  The Board also notes that prior to this appeal period, the Veteran was provided VCAA notice by letter in May 2005, in which the Veteran was notified of how to substantiate a claim for service connection for a bilateral hearing loss disability.  The Board finds that VA has fulfilled its duty to notify.

Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, relevant post-service treatment records, and lay statements have been associated with the record.  

Further, during the appeal period the Veteran was afforded a VA audiological examination in April 2014, and an addendum opinion followed in April 2014.  The examiner conducted an examination and provided sufficient information such that the Board can render an informed decision.  The Board finds that the April 2014 examination, in conjunction with the addendum opinion and the other medical evidence of record, is adequate.

Because there is no indication in the record that any additional evidence pertinent to the claims is available and unassociated with the file, the Board concludes VA has satisfied its duty to assist.

Service Connection

A veteran is entitled to VA disability compensation for service connection if the facts establish that a disability resulted from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Generally, to establish a right to compensation for a present disability, a veteran must show (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Regarding claims for service connection for hearing loss, the United States Court of Appeals for Veterans Claims (Court) found that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  However, the Court held that 38 C.F.R. § 3.385, discussed below, operates to establish when there exists a hearing disability for VA purposes.  Id. at 159.

For VA purposes, impaired hearing will be considered to be a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  


Analysis

The Veteran has been diagnosed with a bilateral sensorineural hearing loss disability during the appeal period, and the medical evidence of record shows current auditory thresholds in both ears that are greater than 40 decibels.  See April 2014 VA examination.  Accordingly, the Board finds that the Veteran currently has a bilateral hearing loss disability for VA purposes under 38 C.F.R. § 3.385.  Accordingly, the first Shedden element, a present disability, is met.

The Veteran reported exposure to loud noise in service.  See e.g., June 2003 VA examination.  Accordingly, the second Shedden element, an in-service incurrence or aggravation of a disease or injury, is met.

However, the preponderance of the evidence is against a finding that the Veteran's bilateral hearing loss disability is related to service.  The Veteran is certainly competent to provide evidence as to her symptoms and observations.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, the determination as to the etiology of a hearing loss disability is a medical matter beyond the knowledge of a non-expert and therefore beyond the Board's own competence to evaluate based upon its own knowledge and expertise.  It necessarily follows that the Veteran's lay allegations as to the cause of her bilateral hearing loss disability are also not competent evidence, although the Veteran's competent observations may be useful to an expert in evaluating the initial onset and the etiology the Veteran's current bilateral hearing loss disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  Because the record does not indicate that the Veteran has medical expertise in the field of audiology, the Veteran's lay opinion that her bilateral hearing loss disability is related to service, to include as result of her service-connected tinnitus, is of no probative value.  

Having considered the Veteran's statements as to her symptoms and observations, the Board finds that the medical opinions rendered by the VA audiologists in this case are of significant probative value, as they have the requisite medical and audiological expertise, knowledge, and training to determine the etiology of a hearing loss disability.  Further, the VA audiologists based their medical opinions on the Veteran's lay statements, a review of the Veteran's history, and sound medical principles.  

First, the preponderance of the evidence is against a finding that the Veteran's current bilateral hearing loss disability manifested in service or within the first post-service year.  There is a presumption of service connection for sensorineural hearing loss which manifests during service and then again "at any later date, however remote."  See 38 C.F.R. §§ 3.303(b), 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Board acknowledges that the service treatment records show some decibel increases in the auditory thresholds of both ears in the February 1990 audiogram, when compared to the March 1985 audiogram, and in the January 1993 audiogram, when compared to the March 1991 audiogram.  The Board also acknowledges that the January 1993 audiogram shows some degree of hearing loss under Hensley in the right ear.  

However, the service treatment records do not indicate that the Veteran was ever diagnosed with sensorineural hearing loss in service, and there is no evidence that a hearing loss disability under 38 C.F.R. § 3.385 manifested in service or within the first post-service year.  Of significant probative value is the January 2008 VA examination, as the examiner based her opinion on her clinical expertise as a licensed audiologist and review of the claims file.  The January 2008 VA examiner opined as follows:

Given normal hearing at military separation, it is less likely than not that this current hearing loss is related to military acoustic trauma.  Exposure to either impulse sounds or continuous exposure can cause a temporary threshold shift.  This disappears in 16 to 48 hours after exposure to loud noise.  Impulse sounds may also damage the structure of the inner ear resulting in an immediate hearing loss.  Continuous exposure to loud noise can also damage the structure of the hair cells resulting in hearing loss.  If the hearing does not recover completely from a temporary threshold shift, a permanent hearing loss exists.  Since the damage is done when exposed to noise, a normal audiogram subsequent to the noise exposure would verify that the hearing had recovered without permanent loss.  

Further, after separation from service, there is no evidence in the record of complaints or treatment for the Veteran's current bilateral hearing loss disability until many years after separation from military service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that it is proper to consider the Veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition he now raised).  

The Board acknowledges that in an August 2003 private opinion, Dr. F. stated as follows:

From [the Veteran's] history of being exposed to the noise of generators, air conditions, mainframe computers and printers while serving in the military from the mid 1980's through the mid 1990's, it is quite likely that this was the beginning of [her] hearing loss and tinnitus.  The type and degree of [her] hearing level on [her] audiogram is consistent with noise induced hearing loss.  Also, [her] decreased auditory discrimination ability and tinnitus would tend to confirm this.  
      
However, there is no indication that Dr. F. reviewed the Veteran's file, specifically to include the service treatment records.  Therefore, the private opinion was rendered based on the Veteran's reports, and did not account for the repeated notations in the service treatment records that show the Veteran was provided with and used ear protection during service.  The Board notes that in a June 2003 statement, the Veteran reported that she was not provided with ear protection in service.  However, as this report is inconsistent with the service treatment records, the Board finds this report is not credible.  Because Dr. F.'s opinion was rendered based on the Veteran's reported history, the Board finds the August 2003 private opinion to be of little probative value, and it is outweighed by the January 2008 VA opinion and the other competent evidence of record.  

For the above reasons, and in light of the January 2008 VA examination, the Board finds that the preponderance of the evidence is against a finding that the Veteran's current bilateral sensorineural hearing loss disability manifested in service or within the first post-service year.  Accordingly, the Veteran is not entitled to the presumption of service connection under 38 C.F.R. § 3.303(b).  

Second, the preponderance of the evidence is also against a finding that the Veteran's bilateral hearing loss disability is etiologically related to service.  Again, the Board has accorded the August 2003 private opinion little probative value, and the August 2003 private opinion is outweighed by the VA medical opinions of record, as the VA opinions were rendered based on review of the Veteran's claims file.  The VA medical opinions, to include the January 2008 and April 2014 VA opinions, all opine that the Veteran's current bilateral hearing loss disability is not etiologically related to service.  Accordingly, the third Shedden element, a causal relationship between the present disability and a disease or injury in service, is not met.  Because all three Shedden elements are not met, service connection for a bilateral hearing loss disability is not warranted on a direct basis.  38 C.F.R. § 3.303; see also March 2008 Board decision.

Third, the preponderance of the evidence is also against a finding that the Veteran's bilateral hearing loss disability is proximately due to or the result of the service-connected tinnitus.  The April 2014 VA examiner reviewed the claims file and opined that the Veteran's current hearing loss was not caused by or aggravated by her service-connected tinnitus.  The examiner stated, "Damage or changes to the structure of cochlear hair cells causes hearing loss.  Tinnitus can represent outward manifestation of damage to the organ of hearing.  However, tinnitus does not cause damage to cochlear hair cells and therefore does not cause hearing loss."  The examiner also noted that she based her opinion on clinical experience and expertise as a licensed audiologist and cited supporting literature.  Because there is no competent evidence to show that the Veteran's tinnitus caused or aggravated her bilateral hearing loss disability, service connection for a bilateral hearing loss disability on a secondary basis is not warranted.  See 38 C.F.R. § 3.310.  

For the above reasons, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a bilateral hearing loss disability, to include as secondary to service-connected tinnitus.  Therefore, the benefit of the doubt provision does not apply, and the claim on appeal must be denied.  See 38 U.S.C.A. § 5107.  


ORDER

Entitlement to service connection for a bilateral hearing loss disability, to include as secondary to service-connected tinnitus, is denied.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


